
Exhibit 10.6

MUTUAL LIEN INTERCREDITOR AGREEMENT

THIS Mutual Lien Intercreditor Agreement (this “Agreement”) dated as of October
10, 2017 is entered into between SCM SPECIALTY FINANCE OPPORTUNITIES FUND, L.P.,
a Delaware limited partnership (“Lender”), and CARLISLE INVESTMENTS INC, a
British Virgin Islands company (“Creditor”).

RECITALS

A.        TRANS-LUX CORPORATION (“ Borrower”), currently is, or will become,
indebted to Creditor under the Creditor Documents.  Any term used but not
defined in these Recitals shall have the meaning given thereto in Section 1
below.

B.        Borrower has requested Lender to make loans to Borrower and certain of
its affiliates, part or all of which shall be on a revolving basis.  Borrower’s
obligations to Lender shall be secured in part by a security interest in the
Collateral.  Lender is unwilling to make or continue to make such loans to
Borrower unless Creditor executes this Agreement.

C.        Therefore, in consideration of the foregoing and the covenants set
forth below, to establish the relative priorities of the respective security
interests of Lender and Creditor in the Collateral, and to memorialize certain
other agreements with respect to the enforcement of their respective rights and
remedies against Borrower and any other Obligors, the parties hereto agree as
follows.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
for other good and valuable consideration, receipt of which is hereby
acknowledged, it is hereby agreed as follows:


1.    DEFINITIONS.          THE FOLLOWING TERMS, AS USED IN THIS AGREEMENT,
SHALL HAVE THE FOLLOWING MEANINGS:



(a)                “Agreement” means this Mutual Lien Intercreditor Agreement
and any and all amendments, modifications, riders, exhibits and schedules
hereto.

(b)               “Borrower” has the meaning set forth in the recitals to this
Agreement.

(c)                “Collateral” means and includes all now-owned and
hereafter-acquired personal property of all Obligors, whether tangible or
intangible, including without limitation all goods (including inventory,
machinery, equipment and any accessions thereto), instruments (including
promissory notes), documents, accounts (including health-care-insurance
receivables), chattel paper (whether tangible or electronic), deposit accounts,
letter-of-credit rights (whether or not the letter of credit is evidenced by a
writing), commercial tort claims, securities and all other investment property,
supporting obligations, any other contract rights or rights to the payment of
money, insurance claims and proceeds, and all general intangibles (including all
payment intangibles).

1

--------------------------------------------------------------------------------



(d)               “Common Obligor” has the meaning given to such term in the
definition of Obligations to Lender below.

(e)                “Creditor” has the meaning set forth in the preamble to this
Agreement.

(f)                “Creditor’s Documents” means and includes those certain
agreements, instruments and documents set forth and described in Exhibit A
hereto between Creditor and Borrower.

(g)               “Creditor’s Senior Collateral” means and includes all items as
set forth and described in Exhibit B hereto.

(h)               “Lender” has the meaning set forth in the preamble to this
Agreement.

(i)                 “Lender’s Documents” means any and all agreements,
instruments and documents, together with any amendments thereto or replacements
thereof, entered into from time to time between Lender and any Obligor(s),
including without limitation that certain Loan and Security Agreement dated on
or about the date hereof, executed by and between Borrower and Lender.

(j)                 “Lender’s Senior Collateral” means and includes all
Collateral other than Creditor’s Senior Collateral.

(k)               “Obligations to Creditor” means and includes all indebtedness,
liabilities and other obligations owing by Obligors to Creditor pursuant to the
Creditor Documents, including but not limited to Borrower’s indebtedness to
Creditor pursuant to the Creditor Documents, the total outstanding principal
amount of which is up to $500,000.00 as of the date hereof (the “Loan Amount”).

(l)                 “Obligations to Lender” means and includes all indebtedness,
liabilities and other obligations (including all interest accruing after the
commencement of any bankruptcy, reorganization, or similar proceeding by or
against any party set forth in (i) or (ii) below) owed to Lender at any time,
and from time to time, by any of the following parties:  (i) Borrower, under
Lender’s Documents or otherwise, and (ii) any other person or entity obligated
to Lender in connection with the obligations of Borrower set forth in (i) above,
including without limitation any guarantor of such obligations, but only if such
person or entity is also obligated to Creditor in connection with the
obligations of Borrower to Creditor under the Creditor Documents.  Any such
person(s) and/or entity(ies) are referred to herein, individually and
collectively, as “Common Obligors.”

(m)             “Obligor(s)” means, individually and collectively, Borrower and
all Common Obligors, if any.

Except as defined in this Agreement, all terms used in this Agreement shall have
the meanings provided in the New York Uniform Commercial Code.

2

--------------------------------------------------------------------------------




2.    CONSTRUCTION.  UNLESS THE CONTEXT OF THIS AGREEMENT CLEARLY REQUIRES
OTHERWISE, REFERENCES TO THE PART INCLUDE THE WHOLE, “INCLUDING” IS NOT
LIMITING, AND “OR” HAS THE INCLUSIVE MEANING REPRESENTED BY THE PHRASE
“AND/OR.”  THE WORDS “HEREOF,” “HEREIN,” “HEREBY,” “HEREUNDER” AND SIMILAR TERMS
IN THIS AGREEMENT REFER TO THIS AGREEMENT AS A WHOLE AND NOT TO ANY PARTICULAR
PROVISION OF THIS AGREEMENT.  ARTICLE, SECTION, SUBSECTION, EXHIBIT, AND
SCHEDULE REFERENCES ARE TO THIS AGREEMENT UNLESS OTHERWISE SPECIFIED.


3.    AMENDMENTS AND WAIVERS OF AGREEMENT.  ANY PROVISION OF THIS AGREEMENT MAY
BE AMENDED OR WAIVED IF, AND ONLY IF, SUCH AMENDMENT OR WAIVER IS IN WRITING AND
IS SIGNED ON BEHALF OF LENDER AND CREDITOR IN THE CASE OF AN AMENDMENT, AND BY
THE PARTY WAIVING IN THE CASE OF A WAIVER.


4.    PARTIES INTENDED TO BE BENEFITED.  ALL OF THE UNDERSTANDINGS, COVENANTS,
AND AGREEMENTS CONTAINED HEREIN ARE SOLELY FOR THE BENEFIT OF LENDER AND
CREDITOR, AND NO OTHER PARTY (INCLUDING BORROWER, ANY OTHER OBLIGOR, OR ANY OF
THEIR CREDITORS, SUCCESSORS, OR ASSIGNS) IS INTENDED TO BE BENEFITED, IN ANY
WAY, BY THIS AGREEMENT.


5.    NO LIMITATION INTENDED.  NOTHING CONTAINED IN THIS AGREEMENT IS INTENDED
TO OR SHALL AFFECT OR LIMIT, IN ANY WAY, THE RIGHTS THAT EACH OF LENDER AND
CREDITOR HAS WITH RESPECT TO ANY THIRD PARTIES.  LENDER AND CREDITOR HEREBY
SPECIFICALLY RESERVE ALL OF THEIR RESPECTIVE RIGHTS AGAINST ALL OBLIGORS, AND
ALL OTHER THIRD PARTIES.


6.    RESPECTIVE PRIORITIES OF SECURITY INTERESTS OF LENDER AND CREDITOR. 
NOTWITHSTANDING THE TERMS (INCLUDING THE DESCRIPTION OF COLLATERAL) OR TIME OF
GRANTING OR PERFECTION OF ANY SECURITY INTEREST OR LIEN, THE TIME OF FILING OR
RECORDING OF ANY FINANCING STATEMENTS, ASSIGNMENTS, OR ANY OTHER DOCUMENTS,
INSTRUMENTS, OR AGREEMENTS UNDER THE UNIFORM COMMERCIAL CODE OR ANY OTHER
APPLICABLE LAW:


(A)    CREDITOR’S SENIOR COLLATERAL.  CREDITOR SHALL HAVE A FIRST-PRIORITY AND
SENIOR SECURITY INTEREST IN AND LIEN UPON CREDITOR’S SENIOR COLLATERAL.  LENDER
SHALL HAVE A SECOND, JUNIOR, AND SUBORDINATE SECURITY INTEREST IN AND LIEN UPON
CREDITOR’S SENIOR COLLATERAL.


(B)    LENDER’S SENIOR COLLATERAL.   LENDER SHALL HAVE A FIRST-PRIORITY AND
SENIOR SECURITY INTEREST IN AND LIEN UPON LENDER’S SENIOR COLLATERAL.

Creditor agrees that it will not at any time (directly or indirectly) contest
the validity, perfection, priority or enforceability of the security interest
and liens in any property or assets of any Obligor granted, made, conveyed,
assigned or pledged to Lender pursuant to Lender’s Documents, and hereby agrees
not to hinder Lender or take a position adverse to Lender in the defense of any
action contesting the validity, perfection, priority or enforceability of any
such security interest and liens except if in connection with Creditor enforcing
or defending its rights in the Creditor’s Senior Collateral.  The provisions of
this Agreement shall apply regardless of any invalidity, unenforceability or
lack of perfection of the security interests and liens granted by Obligor in
favor of Lender.

3

--------------------------------------------------------------------------------




7.    COMMENCEMENT OF ENFORCEMENT.



(a)                Lender agrees that it will not interfere with Creditor’s
security interests in and liens upon Creditor’s Senior Collateral, or take any
action by way of enforcement or application of Lender’s security interests in or
liens upon Creditor’s Senior Collateral, unless and until Creditor has advised
Lender, in writing, that all Obligations to Creditor have been fully and
indefeasibly paid and satisfied, or that Creditor has consented to any such
interference, enforcement, or application;

(b)               Creditor agrees that it will not interfere with Lender’s
security interests in and liens upon Lender’s Senior Collateral, or take any
action by way of enforcement upon Lender’s Senior Collateral;

(c)                If Lender or Creditor, in violation of this Agreement, shall
commence, prosecute or participate in any action by way of enforcement or
application of its security interest in or lien upon any Collateral, or in any
manner interfere with any of the other’s security interests in or lien upon any
Collateral, then the other party may interpose as a defense or plea the making
of this Agreement and such other party may intervene and interpose such defense
or plea in its own name or in the name of Borrower or any other Obligor, or
restrain the enforcement of any security interest or lien in its own name or in
the name of Borrower or any other Obligor.


8.    DEFAULT; STANDSTILL PERIOD.



(a)                Creditor shall promptly give Lender written notice of any
event of default under any of Creditor Documents, and, Creditor agrees (i) not
to take any Collateral Enforcement Action (as defined below) with respect to any
Lender’s Senior Collateral; and (ii) not to take any Collateral Enforcement
Action (as defined below) with respect to any Creditor’s Senior Collateral or
Other Enforcement Action during any Standstill Period (as defined below).

(b)               As used herein, “Collateral Enforcement Action” means any
action to collect, take possession of, foreclose upon, or exercise any other
rights or remedies with respect to, any of the Collateral, judicially or
non-judicially, or attempt to do any of the foregoing.

(c)                As used herein, “Other Enforcement Action” means any action
to (i) accelerate the maturity of the Obligations to Creditor, (ii) commence or
join in any action or proceeding to recover any amounts due with respect to the
Obligations to Creditor, (iii) commence or join in, or encourage others to file,
any involuntary bankruptcy petition or similar judicial proceeding against
Borrower.

(d)               As used herein, “Standstill Period” means a period commencing
on the date Lender receives written notice from Creditor that an event of
default under one or more of the Creditor Documents has occurred, and ending
thirty (30) business days after such written notice has been received by Lender.


9.    EFFECTIVENESS OF AGREEMENTS.   THE AGREEMENTS SET FORTH HEREIN SHALL
REMAIN IN FULL FORCE AND EFFECT UNTIL THE EARLIER TO OCCUR OF:  (I) THE
INDEFEASIBLE PAYMENT IN FULL OF ALL OBLIGATIONS TO CREDITOR, AND THE TERMINATION
OF THE CREDITOR DOCUMENTS; OR (II) THE INDEFEASIBLE PAYMENT IN FULL OF ALL
OBLIGATIONS TO LENDER, AND THE TERMINATION OF THE LENDER’S DOCUMENTS, REGARDLESS
OF WHETHER ANY PARTY HERETO IN THE FUTURE SEEKS TO RESCIND, AMEND, TERMINATE OR
REFORM BY LITIGATION OR OTHERWISE, THEIR RESPECTIVE AGREEMENTS WITH BORROWER OR
ANY OTHER OBLIGOR.

4

--------------------------------------------------------------------------------




10.    INTENTIONALLY OMITTED.




11.    CREDITOR REPRESENTATIONS, WARRANTIES, AND COVENANTS.   CREDITOR
REPRESENTS AND WARRANTS TO LENDER THAT, EXCEPT AS SPECIFIED IN THIS AGREEMENT,
THERE ARE NO OTHER OBLIGATIONS TO CREDITOR.  CREDITOR AGREES IN FAVOR OF LENDER
THAT NO ADDITIONAL OBLIGATIONS TO CREDITOR SHALL BE INCURRED BY ANY OBLIGOR IN
FAVOR OF CREDITOR (WITHOUT LENDER’S PRIOR WRITTEN CONSENT) AND, IN FURTHERANCE
OF SAME, CREDITOR AGREES THAT ONLY OBLIGATIONS TO CREDITOR EXISTING AS OF THE
DATE HEREOF ARE SECURED BY A FIRST-PRIORITY AND SENIOR SECURITY INTEREST UPON
CREDITOR’S SENIOR COLLATERAL.  CREDITOR AGREES THAT NO ADDITIONAL OBLIGATIONS OF
ANY KIND (INCLUDING, WITHOUT LIMITATION, ANY TYPE OF INDEBTEDNESS CONTEMPLATED
TO BE SECURED BY CREDITOR’S SENIOR COLLATERAL) SHALL BE INCURRED BY BORROWER OR
ANY OTHER OBLIGOR IN FAVOR OF CREDITOR WITHOUT LENDER’S PRIOR WRITTEN CONSENT. 
CREDITOR AGREES THAT IT WILL NOT, WITHOUT LENDER’S PRIOR WRITTEN CONSENT, OBTAIN
(AND REPRESENTS AND WARRANTS THAT IN ANTICIPATION OF ENTERING INTO THIS
AGREEMENT IT HAS NOT OBTAINED) ANY NEW OR ADDITIONAL COLLATERAL FROM BORROWER OR
ANY OTHER OBLIGOR TO SECURE ANY OF OBLIGATIONS TO CREDITOR.


12.    NOTICE.   WHENEVER IT IS PROVIDED HEREIN THAT ANY NOTICE, DEMAND,
REQUEST, CONSENT, APPROVAL, DECLARATION OR OTHER COMMUNICATION SHALL OR MAY BE
GIVEN TO OR SERVED UPON ANY OF THE PARTIES HERETO, OR WHENEVER ANY OF THE
PARTIES DESIRES TO GIVE OR SERVE UPON THE OTHER COMMUNICATION WITH RESPECT TO
THIS AGREEMENT, EACH SUCH NOTICE, DEMAND, REQUEST, CONSENT, APPROVAL,
DECLARATION OR ANY OTHER COMMUNICATION SHALL BE IN WRITING AND SHALL BE
DELIVERED EITHER IN PERSON, WITH RECEIPT ACKNOWLEDGED, OR CERTIFIED MAIL, RETURN
RECEIPT REQUESTED, POSTAGE PREPAID ADDRESSED AS FOLLOWS:

If to Creditor:

Carlisle Investments Inc
Trident Chambers
Wickhams Cay
P.O. Box 146
Road Town, Tortola, British Virgin Islands
Phone: 393-356-285555
Attention:  Marco Elser

 

If to Lender:

SCM Specialty Finance Opportunities Fund, L.P.

c/o CNH Partners
2 Greenwich Plaza, 1st Floor
Greenwich, CT 06830
Attention: Tim Peters
Phone:  (203) 742-3051
Fax:  (203) 742-3072
Email:  tpeters@cnhfinance.com

or at such other address as may be substituted by notice given as herein
provided.  Giving of any notice required hereunder may be waived in writing by
the party entitled to receive such notice.  Every notice, demand, request,
consent, approval, declaration, or other communication hereunder shall be deemed
to have been duly given or served on the date on which personally delivered,
with receipt acknowledged, or on the date actually received via hand delivery,
or three days after the same shall have been deposited in the United States
mail.

5

--------------------------------------------------------------------------------




13.    INSOLVENCY PROCEEDINGS.  THIS AGREEMENT SHALL CONTINUE IN FULL FORCE AND
EFFECT AFTER THE FILING BY OR AGAINST ANY OBLIGOR OF A PETITION UNDER THE U.S.
BANKRUPTCY CODE (THE “CODE”) OR IN THE EVENT OF ANY OTHER INSOLVENCY PROCEEDING
OR READJUSTMENT OF ANY OR ALL OF THE DEBTS OF ANY OBLIGOR INCLUDING AN
ASSIGNMENT FOR THE BENEFIT OF CREDITOR, THE APPOINTMENT OF A RECEIVER FOR ANY
OBLIGOR’S BUSINESS OR ASSETS, A COMPOSITION OR ARRANGEMENT, OR ANY OTHER ACTION
OR PROCEEDING INVOLVING THE DISSOLUTION OR WINDING UP OF THE AFFAIRS OF ANY
OBLIGOR’S BUSINESS OR ASSETS (INDIVIDUALLY AND COLLECTIVELY, AN “INSOLVENCY
PROCEEDING”).  ALL REFERENCES HEREIN TO ANY OBLIGOR SHALL BE DEEMED TO APPLY TO
A TRUSTEE FOR SUCH OBLIGOR’S BANKRUPTCY ESTATE AND TO SUCH OBLIGOR AS DEBTOR IN
POSSESSION.  IF ANY OBLIGOR BECOMES SUBJECT TO A CASE UNDER THE CODE AND IF
LENDER DESIRES TO PERMIT THE USE OF ITS CASH COLLATERAL AND/OR TO PROVIDE
POST-PETITION FINANCING TO SUCH OBLIGOR, CREDITOR AGREES AS FOLLOWS: 
(I) ADEQUATE NOTICE TO CREDITOR SHALL BE DEEMED TO HAVE BEEN PROVIDED FOR SUCH
USE OF CASH COLLATERAL OR POST-PETITION FINANCING IF CREDITOR RECEIVES NOTICE AS
PROVIDED UNDER APPLICABLE LOCAL RULES OR PURSUANT TO AN ORDER OF THE BANKRUPTCY
COURT WITH RESPECT TO A HEARING ON A REQUEST TO APPROVE SUCH USE OF CASH
COLLATERAL OR POST-PETITION FINANCING; AND (II) NO OBJECTION SHALL BE RAISED BY
CREDITOR TO ANY SUCH USE OF CASH COLLATERAL OR POST-PETITION FINANCING ON ANY
GROUND.  CREDITOR AGREES THAT NO OBJECTION SHALL BE RAISED BY CREDITOR TO ANY
MOTION MADE BY LENDER AND/OR SUCH OBLIGOR:  (A) TO ALLOW THE SALE OF THE
LENDER’S SENIOR COLLATERAL FREE AND CLEAR OF ALL LIENS PURSUANT TO §363 OF THE
CODE, AND CREDITOR CONSENTS TO SUCH SALE; (B) FOR RELIEF FROM THE AUTOMATIC STAY
UNDER THE CODE TO FORECLOSE UPON AND SELL ANY OF LENDER’S SENIOR COLLATERAL; OR
(C) SEEKING ADEQUATE PROTECTION UNDER THE CODE.  LENDER ALSO AGREES THAT NO
OBJECTION SHALL BE RAISED BY LENDER TO ANY MOTION MADE BY CREDITOR AND/OR SUCH
OBLIGOR; (A) TO ALLOW THE SALE OF THE CREDITOR’S SENIOR COLLATERAL FREE AND
CLEAR OF ALL LIENS PURSUANT TO §363 OF THE CODE, AND LENDER CONSENTS TO SUCH
SALE; (B) FOR RELIEF FROM THE AUTOMATIC STAY UNDER THE CODE TO FORECLOSE UPON
AND SELL ANY OF CREDITOR’S SENIOR COLLATERAL; OR (C) SEEKING ADEQUATE PROTECTION
UNDER THE CODE.  WITHOUT LENDER’S PRIOR WRITTEN CONSENT, CREDITOR AGREES THAT IT
WILL NOT SEEK TO PROVIDE POST-PETITION FINANCING SECURED BY LIENS ON LENDER’S
SENIOR COLLATERAL THAT ARE PARI PASSU OR SENIOR TO THE LIENS OF LENDER.


14.    WAIVER OF MARSHALLING.   CREDITOR AND LENDER EACH SPECIFICALLY WAIVES AND
RENOUNCES ANY RIGHTS, UNDER ANY APPLICABLE LAW, WHICH EACH MAY HAVE, WHETHER AT
LAW OR IN EQUITY, TO REQUIRE THE OTHER TO MARSHAL ANY OF THE COLLATERAL SUBJECT
HERETO OR ANY OTHER ASSETS OF BORROWER OR ANY OTHER OBLIGOR, OR ANY PORTION
THEREOF, OR TO OTHERWISE SEEK SATISFACTION FROM ANY PARTICULAR ASSETS OF
BORROWER OR ANY OTHER OBLIGOR OR FROM ANY THIRD PARTY.


15.    AGREEMENT TO HOLD IN TRUST.   IF CREDITOR OR LENDER SHALL RECEIVE ANY
PAYMENT ON ACCOUNT OF PROCEEDS OF SALE OR OTHER DISPOSITION OF COLLATERAL WITH
RESPECT TO WHICH THE OTHER HOLDS A SUPERIOR INTEREST AND RIGHT PURSUANT TO THE
TERMS OF THIS AGREEMENT, THEN IT SHALL HOLD SUCH PAYMENT IN TRUST FOR THE
BENEFIT OF THE OTHER AND PROMPTLY UPON DISCOVERY OR NOTICE OF SUCH VIOLATION OF
THE TERMS HEREOF, PAY IT OVER TO THE OTHER FOR APPLICATION IN PAYMENT OF
OBLIGATIONS TO LENDER OR OBLIGATIONS TO CREDITOR, AS THE CASE MAY BE.  AS SET
FORTH IN LENDER’S DOCUMENTS, ON AND AFTER THE DATE HEREOF AND UNTIL SUCH TIME AS
ALL OF THE OBLIGATIONS TO CREDITOR HAVE BEEN INDEFEASIBLY PAID IN FULL IN CASH,
AND PERFORMED IN FAVOR OF CREDITOR, AND CREDITOR’S DOCUMENTS HAVE BEEN
TERMINATED, BORROWER IS REQUIRED TO DIRECT ALL ACCOUNT DEBTORS RELATING TO
CREDITOR’S SENIOR COLLATERAL TO DIRECT PAYMENTS TO CREDITOR.

6

--------------------------------------------------------------------------------




16.    RIGHTS TO AMEND DOCUMENTS AND DISCONTINUE FINANCING.   EACH OF THE
CREDITOR AND LENDER HEREBY RESERVES THE RIGHT, IN ITS SOLE DISCRETION, TO
MODIFY, AMEND, WAIVE OR RELEASE ANY OF THE TERMS OF CREDITOR’S DOCUMENTS OR
LENDER’S DOCUMENTS (EXCEPT THAT CREDITOR WILL NOT CHANGE THE AMOUNT OF THE
REGULAR MONTHLY PAYMENT, INCREASE THE LOAN AMOUNT, EXTEND THE MATURITY DATE (AS
DEFINED IN THE CREDITOR’S DOCUMENTS AS IN EFFECT ON THE DATE HEREOF), OR AMEND
THE DEFINITION OF COLLATERAL (AS DEFINED IN THE CREDITOR’S DOCUMENTS AS IN
EFFECT ON THE DATE HEREOF) WITHOUT LENDER’S PRIOR WRITTEN CONSENT), AS
APPLICABLE, AND TO EXERCISE OR REFRAIN FROM EXERCISING ANY POWERS OR RIGHTS
WHICH IT MAY HAVE THEREUNDER, SUBJECT TO THE TERMS OF THIS AGREEMENT, AND SUCH
MODIFICATION, AMENDMENT, WAIVER, RELEASE, EXERCISE, OR FAILURE TO EXERCISE,
SHALL NOT AFFECT ANY OF THE RIGHTS OF LENDER UNDER THIS AGREEMENT.  IF AT ANY
TIME HEREAFTER, EITHER OF CREDITOR OR LENDER SHALL, IN ITS OWN JUDGMENT AND SOLE
DISCRETION, DETERMINE TO DISCONTINUE THE CREDIT EXTENDED TO BORROWER AND/OR ANY
OBLIGOR, IT MAY DO SO, SUBJECT TO THE TERMS OF CREDITOR’S DOCUMENTS AND LENDER’S
DOCUMENTS, RESPECTIVELY.


17.    ADDITIONAL DOCUMENTS.   CREDITOR AND LENDER EACH AGREES TO EXECUTE AND
DELIVER, UPON THE REQUEST OF THE OTHER, SUCH DOCUMENTS AND INSTRUMENTS
(APPROPRIATE FOR FILING, IF REQUESTED) AS MAY BE NECESSARY OR APPROPRIATE TO
FULLY IMPLEMENT OR TO FULLY EVIDENCE THE UNDERSTANDINGS AND AGREEMENTS CONTAINED
IN THIS AGREEMENT.  IN FURTHERANCE OF THE FOREGOING, CREDITOR HEREBY CONSENTS TO
ANY SALE OR OTHER DISPOSITION OF LENDER’S SENIOR COLLATERAL APPROVED BY LENDER
REGARDLESS OF WHETHER AN EVENT OF DEFAULT EXISTS UNDER LENDER’S DOCUMENTS OR
CREDITOR’S DOCUMENTS AND REGARDLESS OF WHETHER CREDITOR RECEIVES ANY PROCEEDS
FROM SUCH SALE OR OTHER DISPOSITION, AND CREDITOR AGREES TO RELEASE ITS LIENS
AND SECURITY INTERESTS (IF ANY) ON LENDER’S SENIOR COLLATERAL TO THE EXTENT ALSO
RELEASED BY LENDER.  CREDITOR WAIVES ANY CLAIM AGAINST LENDER ARISING OUT OF OR
RELATING TO CREDITOR’S CONSENT TO SUCH SALE OR OTHER DISPOSITION.  WITHOUT
LIMITING THE FOREGOING, IN THE EVENT THAT ALL OR PART OF ANY OF OBLIGATIONS TO
CREDITOR OR OBLIGATIONS TO LENDER IS HEREAFTER REFINANCED, CREDITOR AND LENDER
EACH AGREES TO ENTER INTO ONE OR MORE NEW AGREEMENTS WITH THE REFINANCING LENDER
OR LENDERS ON TERMS IDENTICAL TO THOSE OF THIS AGREEMENT.


18.    DISTRIBUTION OF PROCEEDS OF COLLATERAL.   ALL PROCEEDS OF COLLATERAL
SUBJECT TO THIS AGREEMENT RECEIVED BY CREDITOR OR LENDER UPON THE EXERCISE OF
ANY OF ITS RESPECTIVE RIGHTS THEREIN SHALL BE DISTRIBUTED AS FOLLOWS:

(a)                Proceeds of Creditor’s Senior Collateral shall be applied
first to Obligations to Creditor in accordance with the terms of Creditor’s
Documents.  After all Obligations to Creditor have been indefeasibly paid in
full in cash and Creditor’s Documents have been terminated, any remaining
proceeds of Creditor’s Senior Collateral shall be applied to Obligations to
Lender.

(b)               Proceeds of Lender’s Senior Collateral shall be applied to
Obligations to Lender in accordance with the terms of Lender’s Documents.

(c)                After all Obligations to Creditor and all Obligations to
Lender have been indefeasibly paid in full in cash, and Creditor’s Documents and
Lender’s Documents have all been terminated, the balance, if any, of the
proceeds of any Collateral subject to this Agreement shall be paid to Borrower
or as otherwise required by law.

7

--------------------------------------------------------------------------------




19.    INDEPENDENT CREDIT INVESTIGATIONS.   NEITHER CREDITOR NOR LENDER SHALL BE
RESPONSIBLE TO THE OTHER FOR BORROWER’S OR ANY OTHER OBLIGOR’S SOLVENCY,
FINANCIAL CONDITION OR ABILITY TO REPAY ANY OBLIGATIONS TO CREDITOR OR ANY
OBLIGATIONS TO LENDER, OR FOR STATEMENTS OF BORROWER OR ANY OTHER OBLIGOR, ORAL
OR WRITTEN, OR FOR THE VALIDITY,  PRIORITY, SUFFICIENCY OR ENFORCEABILITY OF
OBLIGATIONS TO CREDITOR, OBLIGATIONS TO LENDER, CREDITOR’S DOCUMENTS, LENDER’S
DOCUMENTS, OR ANY LIEN OR SECURITY INTEREST GRANTED BY BORROWER OR ANY OTHER
OBLIGOR TO CREDITOR OR LENDER.  EACH OF CREDITOR AND LENDER HAS ENTERED INTO ITS
RESPECTIVE FINANCING AGREEMENTS WITH BORROWER AND ANY AND ALL OTHER OBLIGORS
BASED UPON ITS OWN INDEPENDENT INVESTIGATION AND MAKES NO WARRANTY OR
REPRESENTATION TO THE OTHER NOR DOES IT RELY UPON ANY WARRANTY OR REPRESENTATION
OF THE OTHER WITH RESPECT TO ANY OF SUCH MATTERS.


20.    GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL SUBSTANTIVE LAWS OF THE STATE OF NEW YORK WITHOUT
GIVING EFFECT TO ITS CHOICE OF LAW PROVISIONS.  ANY JUDICIAL PROCEEDING ARISING
IN CONNECTION WITH THIS AGREEMENT MAY BE BROUGHT IN ANY FEDERAL OR STATE COURT
OF COMPETENT JURISDICTION LOCATED IN THE STATE OF NEW YORK.  BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH PARTY TO THIS AGREEMENT (I) ACCEPTS THE
NON-EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS AND IRREVOCABLY AGREES TO BE
BOUND BY ANY JUDGMENT RENDERED THEREBY, (II) WAIVES PERSONAL SERVICE OF PROCESS,
(III) INTENTIONALLY OMITTED, AND (IV) WAIVES ANY OBJECTION TO JURISDICTION AND
VENUE OF ANY ACTION INSTITUTED HEREUNDER AND AGREES NOT TO ASSERT ANY DEFENSE
BASED ON LACK OF JURISDICTION, VENUE OR CONVENIENCE.


21.    SEVERABILITY.  WHENEVER POSSIBLE, EACH PROVISION OF THIS AGREEMENT SHALL
BE INTERPRETED IN SUCH MANNER AS TO BE EFFECTIVE AND VALID UNDER APPLICABLE LAW,
BUT IF ANY PROVISION OF THIS AGREEMENT SHALL BE PROHIBITED BY OR INVALID UNDER
APPLICABLE LAW, SUCH PROVISION SHALL BE INEFFECTIVE TO THE EXTENT OF SUCH
PROHIBITION OR INVALIDITY, WITHOUT INVALIDATING THE REMAINDER OF SUCH PROVISION
OR THE REMAINING PROVISIONS OF THIS AGREEMENT.


22.    SUCCESSORS AND ASSIGNS.   THIS AGREEMENT SHALL BE BINDING UPON, AND INURE
TO THE BENEFIT OF, THE SUCCESSORS AND ASSIGNS OF CREDITOR AND LENDER.


23.    WAIVER OF TRIAL BY JURY.   EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY
WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION ARISING UNDER
THIS AGREEMENT OR IN ANY WAY CONNECTED WITH OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES WITH RESPECT TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY,
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT,
TORT OR OTHERWISE.  EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM OR
CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY
PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENTS OF THE PARTIES TO THE
WAIVER OF THEIR RESPECTIVE RIGHTS TO TRIAL BY JURY.  THE PREVAILING PARTY IN ANY
LITIGATION ARISING OUT OF OR RELATING TO THIS AGREEMENT SHALL BE ENTITLED TO ITS
ATTORNEYS’ FEES AND COSTS.

8

--------------------------------------------------------------------------------




24.    COUNTERPARTS.   THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS AND BY DIFFERENT PARTIES ON SEPARATE COUNTERPARTS, EACH OF WHICH
WHEN SO EXECUTED AND DELIVERED SHALL BE DEEMED TO BE AN ORIGINAL.  ALL SUCH
COUNTERPARTS, TAKEN TOGETHER, SHALL CONSTITUTE BUT ONE AND THE SAME AGREEMENT. 
THIS AGREEMENT SHALL BECOME EFFECTIVE UPON THE EXECUTION OF A COUNTERPART OF
THIS AGREEMENT BY EACH OF THE PARTIES HERETO.


25.    ELECTRONIC SIGNATURE.   THIS AGREEMENT, OR A SIGNATURE PAGE THERETO
INTENDED TO BE ATTACHED TO A COPY OF THIS AGREEMENT, SIGNED AND TRANSMITTED BY
FACSIMILE MACHINE, TELECOPIER, OR OTHER ELECTRONIC MEANS (INCLUDING VIA
TRANSMITTAL OF A “PDF” FILE) SHALL BE DEEMED AND TREATED AS AN ORIGINAL
DOCUMENT.  THE SIGNATURE OF ANY PERSON THEREON, FOR PURPOSES HEREOF, IS TO BE
CONSIDERED AS AN ORIGINAL SIGNATURE, AND THE DOCUMENT TRANSMITTED IS TO BE
CONSIDERED TO HAVE THE SAME BINDING EFFECT AS AN ORIGINAL SIGNATURE ON AN
ORIGINAL DOCUMENT.  AT THE REQUEST OF ANY PARTY HERETO, ANY FACSIMILE, TELECOPY
OR OTHER ELECTRONIC DOCUMENT IS TO BE RE-EXECUTED IN ORIGINAL FORM BY THE
PERSONS WHO EXECUTED THE FACSIMILE, TELECOPY OR OTHER ELECTRONIC DOCUMENT.  NO
PARTY HERETO MAY RAISE THE USE OF A FACSIMILE MACHINE, TELECOPIER OR OTHER
ELECTRONIC MEANS OR THE FACT THAT ANY SIGNATURE WAS TRANSMITTED THROUGH THE USE
OF A FACSIMILE MACHINE, TELECOPIER OR OTHER ELECTRONIC MEANS AS A DEFENSE TO THE
ENFORCEMENT OF THIS AGREEMENT.

[Signature Pages to Follow]


9

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first herein above set forth.

CARLISLE INVESTMENTS INC, a British Virgin Islands company (“Creditor”)

 

 

 

By:

/s/ Marco Elser

Name:

Marco Elser

Title:

Director Manager

 

 

Signature Page to Mutual Lien Intercreditor Agreement

10

--------------------------------------------------------------------------------



SCM SPECIALTY FINANCE OPPORTUNITIES FUND, L.P.,
a Delaware limited partnership (“Lender”)

 

By:

/s/ Melinda Franek

Name:

Melinda Franek

Title:

Authorized Signatory

 

Signature Page to Mutual Lien Intercreditor Agreement

11

--------------------------------------------------------------------------------



 

ACKNOWLEDGEMENT

The undersigned hereby acknowledges that it has received a copy of the foregoing
Mutual Lien Intercreditor Agreement and consents thereto, and agrees to
recognize all rights granted thereby to the parties thereto, and will not act or
perform any obligation, which is not in accordance with the agreements set forth
in such Agreement.

Dated as of October 10, 2017

TRANS-LUX CORPORATION

(“Borrower”)

 

 

By:

/s/ Todd Dupee

Name:

Todd Dupee

Title:

Vice President and Controller

 

 

Signature Page to Acknowledgement of Mutual Lien Intercreditor Agreement

12



--------------------------------------------------------------------------------



Exhibit A

1.      Credit Agreement between Trans-Lux Corporation, as Borrower, and
Carlisle Investments Inc, a British Virgin Islands company, as Lender, dated as
of October 10, 2017.

2.      Promissory Note in the principal sum of up to $500,000.00 made by
Trans-Lux Corporation payable to the order of Carlisle Investments Inc, a
British Virgin Islands company, dated as of October 10, 2017.

3.      Security Agreement between Trans-Lux Corporation and Carlisle
Investments Inc, a British Virgin Islands company, dated as of October 10, 2017.

13

--------------------------------------------------------------------------------



 

Exhibit B

Creditor’s Senior Collateral

A first purchase money security interest in all personal and fixture property of
every kind and nature including without limitation all goods (including
inventory, machinery, equipment and any accessions thereto), instruments
(including promissory notes), documents, accounts (including
health-care-insurance receivables), chattel paper (whether tangible or
electronic), deposit accounts, letter-of-credit rights (whether or not the
letter of credit is evidenced by a writing), commercial tort claims, securities
and all other investment property, supporting obligations, any other contract
rights or rights to the payment of money, insurance claims and proceeds, and all
general intangibles (including all payment intangibles) relating solely to and
in connection solely with a certain sales agreement with NTM-IRE Vegas LLC which
sales agreement is attached hereto as Exhibit C.

14

--------------------------------------------------------------------------------



Exhibit C

Sales Agreement

See Attached.

 

15